                       Case 1:21-cv-02043-RC Document 7 Filed 09/16/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


                        Philip Hansten                         )
                             Plaintiff                         )
                                v.                             )      Case No. 1:21-cv-02043
             Drug Enforcement Administration                   )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Plaintiff Philip Hansten                                                                                       .


Date:          09/16/2021                                                             /s/ Jessica R. Blaemire
                                                                                         Attorney’s signature


                                                                           Jessica R. Blaemire (D.C. Bar No. 1032912)
                                                                                     Printed name and bar number
                                                                                 Bryan Cave Leighton Paisner LLP
                                                                                    1155 F Street NW Suite 500
                                                                                      Washington, DC 20004

                                                                                               Address

                                                                                  jessica.blaemire@bclplaw.com
                                                                                            E-mail address

                                                                                          (202) 508-6357
                                                                                          Telephone number

                                                                                          (202) 220-7657
                                                                                             FAX number
